EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Hasting, registration no. 78745 on 12/2/2021.
The application has been amended as follows: 
In Claims
Cancel claim 6.
Cancel claim 7.
Cancel claim 13.
Cancel claim 14.
Cancel claim 19.
Cancel claim 20.

1.	(Currently amended) A computing device, comprising: a user interface configured to receive, from a user, an input constraint, an output constraint, and a schema specified as a natural language statement; and 
a component-based synthesizer including at least one processor, wherein the component-based synthesizer is to process:

generate first computer source including at least a first computer source  code component based on the input constraint, the output constraint, and the schema; 
generate second computer source code including at least a second computer source code component based on the input constraint, the output constraint, and the schema, 
wherein the second computer source code is generated  as a semantically equivalent variant of the first computer source code to provide for protection against a cyberattack;
wherein the component-based synthesizer is further configured to select, as the second computer source code component, one computer source code component from among the selected set of computer source code components that satisfies the input constraint and the output constraint;
wherein if there are multiple computer source code components among the selected set of computer source code components that satisfy the input constraint and the output constraint, the component-based synthesizer selects the one computer source code component from among the multiple computer source code components by chance.




2. (Currently amended) The computing device of claim 1, further comprising a dynamic component library configured to: 
 store sets of computer source components, wherein the schema is associated with a set of the computer source code components; and 
store the plurality of questions, wherein the dynamic component library applies randomization to the plurality of questions. 

8. (Currently amended) A computer-based method, comprising: 
receiving, via a user interface, a natural language statement specifying an input constraint, an output constraint, and a schema presenting a plurality of questions, via the user interface, for understanding the natural language statement, wherein the plurality of questions identifies the schema; 
generating, by a component-based synthesizer, first computer source code by selecting at least one first computer source code component based on the input constraint, the output constraint, and the schema; 
generating, by the component-based synthesizer, second computer source code by selecting at least one second computer source code component based on the input constraint, the output constraint, and the schema, 
wherein the second computer source code is generated as a semantically equivalent variant of the first computer source code to provide for protection against a cyberattack;
wherein selecting the second computer source code component comprises: 
selecting the set of computer source code components that is associated with the schema; and selecting, as the second computer source code component, one computer source  code component from among the selected set of computer source code components that satisfies the input constraint and the output constraint;
wherein if there are multiple computer source code components among the selected set of computer source code components that  satisfy the input constraint and the output constraint, the one computer source code component is selected from among the multiple computer source code components by chance.

10. (Currently amended) The computer-based method of claim 9, wherein the schema is associated with a set of the computer source code components stored in the dynamic component library, wherein the dynamic component library applies  randomization to the plurality of questions. 

15. (Currently amended) A computer-based system, comprising: 
a user interface configured to receive a natural language statement specifying an input constraint, an output constraint, and a schema;
 a dynamic component library configured to: store sets of computer source code components;
 store a plurality of questions, wherein the dynamic component library  applies randomization to the plurality of questions; 
a component-based synthesizer  process: 

generate first computer source code by selecting a first sequence of computer source code components based on the input constraint, the output constraint, and the schema; and
generate second computer source code by selecting a second sequence of  computer source code components based on the input constraint, the output constraint, and the schema, wherein the second computer source code is generated as a semantically equivalent variant of the first computer source code to provide for protection against a cyberattack;
wherein selecting the second sequence of computer source code components comprises:
 selecting the set of computer source code components that is associated with the schema; and
wherein if there are multiple sequences of computer source code components among the selected set of computer source code components that satisfy the input constraint and the output constraint, the one sequence of computer source code components is selected from among the multiple sequences of computer source code components by chance.

Allowable Subject Matter
Claims 1-5, 8-12 and 15-18 (renumbered 1-14) are allowed.

The arguments in applicant’s remarks filed on 10/28/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations a dynamic component library configured to store sets of computer source components, wherein the schema is associated with a set of the computer source code components, component-based synthesizer is  configured to select, as the second computer source code component, one computer source code component from among the selected set of computer source code components that satisfies the input constraint and the output constraint and wherein if there are multiple computer source code components among the selected set of computer source code components that satisfy the input constraint and the output constraint, the component-based synthesizer selects the one computer source code component from among the multiple computer source code components by chance (remarks, pages 9-14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANIL KHATRI/Primary Examiner, Art Unit 2191